Hammond, J.
The accident was due to the dropping of a pin from its place. There was no evidence that this was due to any defect in the pin or in any other part of the machinery. It was the duty of the winchman to see that the pin was put in from time to time as needed. The negligence, if any there was, in inserting the pin was the negligence of a fellow servant, not that of a superintendent. The judge rightly ordered a verdict for the defendant on the third and fourth counts.
The evidence offered as to the manner of obtaining steam when needed was properly excluded. It had no material bearing upon the question at issue.
It is unnecessary to consider in detail the exceptions to the charge. We have carefully examined it and find it apt and correct. The remark that in a certain contingency the plaintiff “cannot recover in this action, whatever he may do in any other action,” even if considered as a suggestion that the plaintiff possibly had a right to some other action, was correct in law and harmless in fact.

Exceptions overruled.